Cornell, J.
The question sought to be presented and argued by defendant is not properly before us for consideration. The return to the appeal contains no exceptions taken to “any opinion, direction, or judgment” of the court below, and settled, allowed, and made a part of the judgment roll, as prescribed by Gen. St. c. 117, § 6. Hence, the only question which can be considered upon the record before us is as to the sufficiency of the indictment to support the judgment. As appellant- makes no question of this character, and none is apparent to the court, the judgment is affirmed.